IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

ANTONE LAMANDINGO KNOX, )
Petitioner,
Vv. Case No. CIV-19-790-F
TOMMY SHARP, Interim Warden,
Respondent.
REPORT AND RECOMMENDATION

Antone Lamandingo Knox (Petitioner), a state prisoner in the custody of
the Oklahoma Department of Corrections, seeks relief from this Court under
28 U.S.C. § 2241. See Doc. 1. United States District Judge Stephen P. Friot
has referred the matter to the undersigned Magistrate Judge for initial
proceedings consistent with 28 U.S.C. § 636(b)(1)(B), (C). See Doc. 7.

“A petition under 28 U.S.C. § 2241 attacks the execution of a sentence
rather than its validity and must be filed in the district where the prisoner is
confined.” Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir. 2000) (citation
omitted). Here, however, Petitioner is incarcerated at the Oklahoma State
Penitentiary (OSP), McAlester, Pittsburg County, Oklahoma, see Doc. 1, at 1,
a facility located within the territorial jurisdiction of the Eastern District of
Oklahoma. See 28 U.S.C. §116(b). Consequently, this Court lacks jurisdiction

over his petition.
Nonetheless, “[j]urisdictional defects that arise when a suit is filed in the
wrong federal district may be cured by transfer under the federal transfer
statute, 28 U.S.C. § 1631, which requires a court to transfer such an action if
the transfer is in the interest of justice.” Haugh, 210 F.3d at 1150 (citation and
internal quotation marks omitted). It is within this court’s discretion to
determine whether to transfer an action or instead to dismiss the action
without prejudice. See Trujillo v. Williams, 465 F.3d 1210, 1222-23 (10th Cir.
2006).

Review of the instant petition reveals Petitioner is challenging as
discriminatory the Respondent's denial, on January 18, 2019 and August 12,
2019, of Petitioner’s request to participate in an earned/achievement credits
program. See Docs. 1, 3. He alleges exhaustion or attempted exhaustion of
administrative and state court remedies. See id. No issue—including a statute
of limitations issue—mitigates against the transfer of this matter to the
appropriate judicial district for disposition.

RECOMMENDATION AND NOTICE OF RIGHT TO OBJECT

For these reasons, the undersigned recommends that the interest of
justice warrants the transfer of this matter, including Petitioner's pending
motion for leave to proceed in forma pauperis, see Doc. 2, to the United States

District Court for the Eastern District of Oklahoma.

2
The undersigned advises Petitioner of his right to file an objection to this
Report and Recommendation with the Clerk of Court on or before September
19, 2019, under 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b)(2). The
undersigned further advises Petitioner that failure to file a timely objection to
this Report and Recommendation waives his right to appellate review of both
factual and legal issues contained herein. See Moore v. United States, 950 F.2d
656, 659 (10th Cir. 1991).

This Report and Recommendation disposes of all issues and terminates

the referral to the undersigned Magistrate Judge in the captioned matter.

ENTERED this 29th day of August, 2019. _

tga >

CRUZANNE MITCHELL
UNITED STATES MAGISTRATE JUDGE
